The Attorney          General of Texas
                                                           August 31, 1982

MARK WHITE
Attorney General



Supreme      Court Building             Honorable George N. Rodriguez, Jr.     Opinion No.~w-510
P. 0. Box 12546
                                        El Paso County Attorney
Austin.    TX. 76711- 2546
5121475.2501
                                        Room 201 City-County Building          Re: Alteration of city fire-
Telex    9101674-1367                   El Paso, Texas   79901                 men, policemen and fire alarm
Telecopier     5121475.0266                                                    operators pension fund

                                        Dear Mr. Rodriguez:
1607 Main St., Suite 1400
Dallas,   TX. 75201.4709
2141742-6944                                 You asked whether a city's firemen, policemen and fire alarm
                                        operators pension fund which operates a policemen's division and a
                                        firemen's division may be altered to make changes in the operation of
4624 Alberta      Ave.. Suite     160
                                        the policemen's division without making changes in the firemen's
El Paso, TX.      79905.2793
9151533.3464                            division or vice versa.

                                             You state that the city of El Paso has a Firemen, Policemen and
1220 Dallas     Ave., Suite 202         Fire Alarm Operators Pension Fund established pursuant to article
Houston,     TX. 77002-6986
713/650-0666
                                        6243b, V.T.C.S. This fund has a separate policemen's division and a
                                        firemen's division as provided in section 16 of the article. The
                                        number of policemen making contributions to the fund far exceeds the
606 Broadway,         Suite 312         number of firemen making contributions to the fund. From time to time
Lubbock,  TX.       79401.3479          modifications have been made as provided in section 10A. All of the
6061747-5238
                                        changes must sequentially comply with provisions of article 6243b,
                                        section lOA    which provides:
4309 N. Tenth, Suite B
McA,,en, TX. 78501.1685                             (b) None of the changes made under Subsection
5121682.4547                                     (a) of this section may be made unless all of the
                                                 following conditions are ~sequentiallycomplied
200 Main Plaza. Suite 400                        with:
San Antonio,  TX. 78205-2797
5121225.4191                                         (1) the change must be approved by a qualified
                                                  actuary selected by a four-fifths vote of the
An Equal       OpportunityI
                                                  Board; the actuary, if an individual, must be a
Affirmative      Action     Employer              Fellow of the Society of Actuaries or a Fellow of
                                                  the Conference of Actuaries in Public Practice or
                                                  a Member of the American Academy of Actuaries; the
                                                  findings upon which the properly selected and
                                                  qualified actuary's approval are based are not
                                                  subject to judicial review;




                                                                   p. 1841
Honorable George N. Rodriguez, Jr. - Page 2 (MW-510)




             (2) the change must be approved by a majority
          of all persons then making contributions to the
          fund, voting by secret ballot at an election held
          after ten (10) days' notice given by posting at a
          prominent place in every fire station, every
          police station and substation, and in the city
          hall;

            (3) whether the fund for the police and the
         fund for the firemen and fire alarm operators z
         operated as separate funds or as one fund, all
         changes shall be uniform for both departments and
         contributing members of both departments shall
         have the right to vote;

            (4) the changes, except changes made under the
         provisions of Subdivision (l), Subsection (a), of
         this section, shall apply only to active member
         employees who are members of the departments at
         the time the change becomes effective and those
         who enter the department thereafter; and

            (5) the changes shall not deprive any person,
         without his written consent, of any right to
         receive a pension or benefits which have already
         become vested and matured. ~(Emphasis added).

     Article 6243b, section lOA(b)(3) states clearly that the
policemen's division of a city's firemen, policemen and firefighters
pension fund may not be changed without a uniform change in the
firemen's division;

     It has been suggested that one division of the fund might be
placed at a disadvantage simply because it has fewer members. The
law, however, is clear. We note that the State Pension Review Board
has the power and duty to conduct a continuing review of public
retirement systems, to conduct studies of potential problems that
threaten the actuarial soundness of or inhibit an equitable
distribution of benefits in one or more public retirement systems, to
provide information and technical assistance on pension planning to
public retirement systems on request, and to recommend policies,
practice, and legislation to public retirement systems and appropriate
governmental entities.    V.T.C.S. Title llOB, Public Retirements
Systems, §11.202 (1981 Pamphlet).

                            SUMMARY

             Neither division of the firemen, policemen, and
          fire operators fund established pursuant to




                                   p. 1842
.   -

        Honorable George N. Rodriguez, Jr. - Page 3   (Mw-510)




                  article 6243b, V.T.C.S., may be changed without a
                  uniform change in the other division.




                                               MARK      WHITE
                                               Attorney General of Texas

        JOHN W. FAINTER, JR.
        First Assistant Attorney General

        RICHARD E. GRAY III
        Executive Assistant Attorney General

        Prepared by Jean Cornelius
        Assistant Attorney General

        APPROVED:
        OPINION COMMITTEE

        Susan L. Garrison, Chairman
        Jon Bible
        Jean Cornelius
        Rick Gilpin
        Patricia Hinojosa
        Jim Moellinger
        Bruce Youngblood




                                           p. 1843